PAGE, J.
The action was to recover for the agreed value of the _ plaintiffs’ services as brokers. The defendant requested the plaintiffs to obtain a loan for her of $1,500 upon the security of a second mortgage upon vacant lots in the borough of Brooklyn. Mr. Du Bois inspected the property, and on his recommendation his wife agreed to make the loan from her separate estate. On December 22, 1911, Mr. Taylor reported to the defendant that he had obtained a person who would make the loan and that the expense would be $275, to- cover everything. Thereupon a written application for the loan, upon plaintiff’s blank, was signed by the defendant, that stated the terms of the *2loan, with a diagram of the property upon which the mortgage would be a lien, and concluded with these words:
“You are hereby authorized to procure for me the above loan, and I agree to pay to Messrs. Du Bois & Taylor the sum of two hundred and seventy-five ($275) dollars, to cover all expenses.”
On January 5, 1912, the defendant wrote to the plaintiffs, requesting them that, if they had not already had the title searched, not to have it done, as she had received a remittance from home, and would not require the'loan. And again, on January 8th, the defendant wrote to-the plaintiffs:
“Please do not go to any further trouble or expense in the matter than already incurred. * * * Kindly discontinue negotiations for a loan, as I shall not require it.”
To which plaintiffs replied:
“We have instructed the Lawyers’ Title Insurance Company to discontinue. To say the least, your action has placed us in a very embarrassing position, and we shall certainly look to you for expenses, as per signed agreement.”
Upon these facts the plaintiffs were entitled to recover their commission and such expenses as they had incurred when they were notified that defendant would not take the loan, but not for the full amount specified. Finck v. Menke, 31 Misc. Rep. 748, 64 N. Y. Supp. 38. The $275 was to cover all expenses, and not for the commission alone. The estimated expenses for searching the title and closing the loan had only been partially incurred.
The court below gave judgment for the full amount. For this error the judgment must be reversed, and a new trial ordered, with costs to appellant to abide the event.
SEABURY, J., concurs.